Case: 4:18-cr-00876-JAR-NCC Doc. #: 18 Filed: 10/24/18 Page: 1 of 5 PageID #: 37
                                                                                         FILED
                                                                                       OCT 2 4 2018
                                 UNITED STATES DISTRICT COURT                        U.S. DISTRICT COURT,
                                 EASTERN DISTRICT OF MISSOURI                      EASTERN DISTRICT OF MO
                                                                                           ST. LOUIS
                                       EASTERN DIVISION

  UNITED STATES OF AMERICA "-                      )
                                                   )
            Plaintiff,                             )
                                                   )
      v.                                           )        NO.
                                                   )
  ASHU JOSHI,                                      )
                                                   )"
                                                             4:18CR00876 JAR/NCC
            Defendant.                             )

                                               INDICTMENT
                                                               \

                                                 COUNT I

       The Grand Jury charges that:

       At all times pertinent to the charges in this indictment: /

       1.       Federal law defined the term:

                (a)      "minor" to mean\ any person under the age of eighteen years (18 U.S.C.

                         § 2256(a));

                (b)      "sexually explicit conduct" to mean actual or simulated

                         (i)     sexual intercourse, including genital-genital, oral-genital, anal-

                                 genital, or oral-anal, whether between persons of the same or

                                 opposite sex,

                         (ii)    bestiality,

                         (iii)   masturbation,

                         (iv)    sadistic or masochistic abuse, or

                         (v)     lascivious exhibition of the genitals or pubic area of any person (18
                                       (

                                 U.S.C. §2256(2)(A)); and
    Case: 4:18-cr-00876-JAR-NCC Doc. #: 18 Filed: 10/24/18 Page: 2 of 5 PageID #: 38




                      (c)    "computer" to mean an electronic, magnetic, optical, electrochemical or

                             other high speed data processing device performing logical, arithmetic or

                             storage functions, including any data storage facility or communications

                             facility directly related to or operating in conjunction with such device. (18

                             u.s.c. §2256(6));
                      (d)    "child pornography'' to mean any visual depiction, including any

                             photograph, film, video, picture, or computer or computer-generated image

                             or picture, whether made or produced by electronic, mechanical, or· other

                             means, of sexually explicit conduct, where--

                             (A)    the production of such visual depiction involves the use of a minor

                                    engaging in sexually explicit conduct; or

                             (C)    such visual depiction has been created, adapted, or modified to

                                    appear tj:iat an identifiable minor is engaging in sexually explicit

                                    conduct.

             2.       The "Internet" was, and is, a computer communications network using interstate

     and foreign lines to transmit data streams, including data streams used to store, transfer and receive

     graphic files.

             3.       Between on or about March 1, 2018, and on or about October 10, 2018, in the

     Eastern District of Missouri, and elsewhere,

                                                 ASHUJOSID,

     the Defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a minor,

     "M.D." to engage in sexually explicit conduct, specifically, Ashu Joshi persuaded M.D. to produce

     images that depicted M.D. in a lascivious display of her genitals, and said sexually explicit conduct
/



                                                       2
Case: 4:18-cr-00876-JAR-NCC Doc. #: 18 Filed: 10/24/18 Page: 3 of 5 PageID #: 39




 was for the purpose of producing a visual depiction of such conduct, to wit: images of M.D. in a
                .                                                    .
 lascivious display of her genitals, and such depictions were produced using materials that had been

 mailed, shipped, or transported in interstate and foreign commerce, i.e., an Apple brand cellphone.

 In violation of Title 18, United States Code, Section 2251 (a) and punishable under Title 18, United

 States Code, Section 2251 (e).

                                              COUNT II

        The Grand Jury further charges that:

         I.     The allegations contained in paragraphs one and two of Count I o:f this Indictment

 are incorporated by reference as if fully set forth herein.

        2.      Between on or about March I, 2018, and on or about October 10, 2018, in the

 Eastern District of Missouri, and elsewhere,

                                            ASHU JOSID,

 the defendant herein, did knowingly transport an individual under the age of eighteen in interstate

·and foreign commerce, with the iri.tent that the individual engage in any sexual activity for which

 a person can be charged with a, criminal offense; to wit: defendant, who was at least twenty-one

 years of age, transported M.D. from the State of Kentucky to the Eastern District of Missouri and
                                    (


                                                                        \
 engaged in oral sex with M.D. in the Eastern District of Missouri, knowing M.D., was under the

 age of seventeen years, in violation of Missouri Revised Statute, Section 566.061 and

 In violation of Title 18, United States Code, Sections 2423(a) and 2 and punishable under Title

 18, United States Code, Section 2423(a).

                                             COUNT III

        The Grand Jury further charges that:

        I.      The allegations contained in paragraphs one and two of Count I of this Indictment


                                                   3·
Case: 4:18-cr-00876-JAR-NCC Doc. #: 18 Filed: 10/24/18 Page: 4 of 5 PageID #: 40



 are incorporated by reference as if fully set forth herein.

        2.      Between on or about March 1, 2018, and on or about October 10, 2018, in the

 Eastern District of Missouri, and elsewhere,

                                            ASHU JOSID,

 the defendant herein, did knowingly distribute an image and a video of child pornography over the

 internet, a means or facility of interstate commerce, and these images and videos were visual

 depictions that involved the use of a minor M.D. engaging in sexually explicit conduct and such
                                                                                         (

 visual depictions were of a minor engaging in sexually explicit conduct, including but not limited

 to the following:


                     l."c3sp2wfx0k8coc0o38600125_241722836470858_3465902045091856384_o.

                      jpg"   - a graphic image file of a minor female, M;D., in a l~scivious display

                      of her genitals;

                     2."lchwm9o7n49wwkkc38818123 1932222680134439 733379292864236748

                      8_o.jpg" - a graphic image that depicts M.D. in a lascivious display of her

                      genitals while manipulating her vagina with her fingers.


        In violation of Title 18, United States Code, Section 2252A(a)(2).


                                   FORFEITURE ALLEGATION

        The Grand Jury further finds by probable cause that:

         1.     Pursuant to Title 18, United States Code, Sections 2253(a)(2) and (3), upon

 conviction of an offense in violation of Title 18, United States Code, Sections 2423(a), 225l(e),

 and 2252A as set forth in Counts I through III, the defendant shall forfeit to the United States of

 America any property, real or personal, constituting or traceable to gross profits or other proceeds

                                                   4
Case: 4:18-cr-00876-JAR-NCC Doc. #: 18 Filed: 10/24/18 Page: 5 of 5 PageID #: 41                          /




 obtained from such offense, and any property, real or personal, used or intended to be used to

 commit or to promote the commission of such offense or any property traceable to such property.

        2.      Specific property subject to forfeiture includes, but is not limited to, the following:

                a.     2017 Mercedes-Benz S550, VIN: WDDUG8FB5HA305753; and

                b.     9362 Caddyshack Circle, St. Louis, MO 63127, Parcel: 27N-52-0201.

        3.      If any of the property described above, as a result of any act or omission of the '

 defendant:

                a.     cannot be located upon the exercise of due diligence;

                b.     has been transferred or sold to, or deposited with, a third party;

                c.     has b_een placed beyond the jurisdiction of the court;

                d.     has been substantially diminished in value; or

                e.     has been commingled with other property which cannot be divided without

                       difficulty,

 the United States of America will be entitled to the forfeiture of substitute property pursuant to

 Title 21, United States Code, Section 853(p).

                                                       A TRUE BILL.



                                                       FOREPERSON

 JEFFREY B. JENSEN
 United States Attorney



 COLLEEN C. LANG, #56872MO
 Assistant United States Attorney




                                                  5
